DETAILED ACTION
Claims 17-20, 23, and 25-31 were filed with the amendment dated 12/14/2021.

Applicant notes that the listing of claims contains a typographical error.  Claim 31 is mistakenly written as claim 21.  However, it is clear that the claim is intended to be claim 31.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12/14/2021.  These drawings are acceptable.

Response to Amendment
Applicant’s amendments submitted on 12/14/2021 overcome the drawing objections, claim objections, 35 USC 112a rejections, and 35 USC 112b rejections.
The specification amendment is acknowledged.

Allowable Subject Matter
Claims 17-20, 23, and 25-31 are allowed.
The claims are allowed for the reasons set forth in the Non-Final Rejection dated 08/30/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JESSICA CAHILL/Primary Examiner, Art Unit 3753